DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 2015/0317523).

Regarding claim 1, Clark discloses:
A hazardous vehicle prediction device comprising: 
a processor to execute a program (Clark: [0012]; [0033]); and 
a memory (Clark: [0014]; [0016]; [0024]; [0033]) to store a database storing behavior information indicating behavior of hazardous driving and hazardous vehicle information indicating numbers of a license plate of a vehicle which has conducted hazardous driving before and a type of the hazardous driving of the 
determining a vehicle that is conducting or is likely to conduct hazardous driving from among one or more vehicles around a host vehicle and a type of the hazardous driving using information indicating states of the host vehicle and the vehicles and a surrounding situation (Clark: [0018]; [0028]-[0029] determine if a nearby vehicle is dangerous, such as showing aggressive driving or high closure rate, or has a recent DUI) and the behavior information stored in the database (Clark: Fig 5; step 509; [0027]; determining if detected license plate number was previously searched and cause for alarm); 
detecting a license plate from image data on the vehicles captured by a camera mounted on the host vehicle (Clark: [0019]; [0026]; determine license plate number); 
identifying a vehicle that corresponds to the hazardous vehicle information stored in the database by collating numbers of the license plate detected with the numbers stored in the database (Clark: Fig 5; step 509; [0027]; determining if detected license plate number was previously searched and cause for alarm); 
predicting a risk to the host vehicle using the determination result and the identification result (Clark: Fig 5; [0027]; detected license plate number had 
performing control to notify a driver of the host vehicle of the prediction result (Clark: Fig 5; [0027]-[0029]; perform alarm process).

Regarding claim 2, Clark discloses:
The hazardous vehicle prediction device according to claim 1, 
wherein the database stores information on at least one of a situation of the host vehicle, a situation of a vehicle, and a situation of a road, each of which is a situation in which hazardous driving is likely to be conducted (Clark: Fig 5; step 509; [0027]; determining if detected license plate number was previously searched and cause for alarm), and 
the processes further include determining a vehicle that is conducting or is likely to conduct hazardous driving and a type of the hazardous driving using the behavior information and the information on the situation in which hazardous driving is likely to be conducted, both of which are stored in the database (Clark: Fig 5; [0027]; detected license plate number had already been searched and alarmed, so the process goes to the alarm condition).

Regarding claim 3, Clark discloses:
The hazardous vehicle prediction device according to claim 1, 

the processes further include predicting whether the vehicle identified is likely to conduct hazardous driving and a type of the hazardous driving using the information on the situation in which hazardous driving is likely to be conducted, stored in the database (Clark: Fig 5; [0027]; detected license plate number had already been searched and alarmed, so the process goes to the alarm condition).

Regarding claim 4, Clark discloses:
The hazardous vehicle prediction device according to claim 1, 
wherein types of hazardous driving include at least one of ignoring a red light, cutting a vehicle off, speed limit violation, minimum speed violation, abrupt braking, deviating from a lane, abruptly changing lanes, and approaching (Clark: [0017]; [0028]).

Regarding claim 6, Clark discloses:
The hazardous vehicle prediction device according to claim 1, 
wherein the database is mounted on the host vehicle and is updated to latest information by accessing an external database (Clark: [0016]; [0023]).

Regarding claim 7, Clark discloses:
A hazardous vehicle warning system comprising: 
the hazardous vehicle prediction device according to claim 1 (as shown above); and 
a head-up display to display the prediction result from the hazardous vehicle prediction device (Clark: [0018]).

Regarding claim 8, Clark discloses the method limitations of this claim as discussed above with respect to claim 1.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lai (US 2017/0186320).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488